DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jin Zhu on 8/19/22.

The application has been amended as follows: 
Cancel claim 11.

Response to Arguments
Applicant’s arguments, see page 6, filed 8/11/22, with respect to the 112 rejection have been fully considered and are persuasive.  The most recent amendment to the claims resolves the issues.  
Therefore, the 112(a) rejection of claims 1-9, 12, 13, 19-21 and 26-28 has been withdrawn. 
The 112(a) rejection of claims 10, 11, 14-18 and 22-25 is moot because the claims have been canceled.

Applicant’s arguments, see page 6, filed 8/11/22, with respect to Thompson have been fully considered and are persuasive.  The most recent amendment to the claims requires ligands not taught or suggested by Thompson.
Therefore, the 103 rejection of claims 1-7, 9, 13, 19-21 and 26 as obvious over Thompson has been withdrawn. 
The 103 rejection of claims 10 and 14-18 as obvious over Thompson is moot because the claims have been canceled. 

Applicant’s arguments, see page 6, filed 8/11/22, with respect to the double patenting rejection have been fully considered and are persuasive.  The 712 claims do not teach or suggest the ligands required by the newly amended claims.
 	Therefore, the obviousness double patenting rejection of claims 1-5, 9, 13, 19-21 and 26 as unpatentable over the claims of 712 have been withdrawn. 
The obviousness double patenting rejection of claim 10 as unpatentable over the claims of 712 is moot because the claim has been canceled. 

Allowable Subject Matter













Claims 1-9, 12, 13, 19-21 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Thompson, does not teach or suggest the particular L1 ligands or compounds set forth in the newly amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734